DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s remarks received on March 08, 2022.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buelow et al. and Oohashi et al. (US 2015/0139518).
Regarding claim 8, Buelow et al. discloses a medical image processing apparatus comprising 
processing circuitry configured to 
designate a region of interest in a first tomogram among multiple tomograms which are based on tomosynthesis imaging performed with a subject compressed in a first direction (“Similar to FIG. 2 above, at step S310 an input specification is received that specifies both a location and the structural property of the image structure S1 of interest in the initial image IG1” at paragraph 0073, line 1; “During the acquisition, the breast is compressed in a compression arrangement to enhance image contrast” at paragraph 0039, line 6), and 
specify a second tomogram corresponding to the region of interest from among multiple tomograms which are based on tomosynthesis imaging performed with the subject compressed in a second direction different from the first direction (“In step S330a, a search region RO12 in the ipsilateral (second) tomosynthesis volume IG2 is defined based on the location of the initial structure S1 in IG1 and a ROIL around this location of S1” at paragraph 0077, line 1; “For instance, in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume” at paragraph 0081, line 1; “For each view, the breast may need to be re-positioned and or re-compressed before acquisition of the projection imagery for the next view can commence” at paragraph 0039, last sentence).
Buelow et al. does not explicitly disclose that the processing circuitry is configured to cause the display to display a moving image that comprises the second tomogram and a predetermined number of said multiple, second direction-based tomograms before and after the second tomogram,
wherein the processing circuitry is further configured to cause a display to display the specified second tomogram (“For instance, in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume” at paragraph 0081, line 1).
Oohashi et al. teaches a medical image processing apparatus wherein the processing circuitry is further configured to cause the display to display a moving image that comprises the second tomogram and a predetermined number of said multiple, second direction-based tomograms before and after the second tomogram (“In this case, the identifying unit 142 causes the image acquiring unit 141 to acquire the frame obtained by scanning the position substantially the same as that of the ROI specified in the mammography image and several frames before and after the frame. The display control unit 143 sequentially displays the frames acquired by the image acquiring unit 141 on the display unit 120” at paragraph 0055, line 9; the “frame” is analogous to tomogram for display purposes, as it constitutes a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the motion display as taught by Oohashi et al. to display the tomograms of Buelow et al. for purposes of giving the radiologist context for the region of interest (see Oohashi et al. at paragraphs 0055 and 0071).
Regarding claim 9, the Buelow et al. and Oohashi et al. combination discloses an apparatus wherein the processing circuitry is further configured to cause the display to display a moving image that comprises the first tomogram and a predetermined number of said multiple, first direction-based tomograms before and after the first tomogram, next to a display area for a predetermined number of said multiple, second direction-based tomograms (“The so computed properties may then be displayed in numerical or graphical form as "info" overlays in association with the respective structures S1 or S2 in one or both images IG1,IG2” Buelow et al. at paragraph 0086; “As illustrated in FIG. 8, for example, the image processing apparatus 100 according to the first embodiment acquires the frame obtained by scanning the position substantially the same as the position specified as the ROI in the moving image from the image storage device 400” Oohashi et al. at paragraph 0056, line 5; as seen in Figure 8 of Oohashi et al., the motion image and the tomograms are shown in adjacent areas of the display).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buelow et al. and Oohashi et al. as applied to claim 9 above, and further in view of Karssemeijer et al. (US 2012/0014578).
The Buelow et al. and Oohashi et al. combination discloses the elements of claim 9 as described above.
The Buelow et al. and Oohashi et al. combination does not explicitly disclose that the processing circuitry is further configured to cause the display to display the moving image that comprises the second tomogram and a predetermined number of said multiple, second direction-based tomograms before and after the second tomogram, in synchronization with the moving image that comprises the first tomogram and a predetermined number of said multiple, first direction-based tomograms before and after the first tomogram.
Karssemeijer et al. teaches an apparatus in the same field of endeavor of mammogram image processing, wherein the processing circuitry is further configured to cause the display to display the second tomogram, in synchronization with the first tomogram (“According to some embodiments, a function is available that allows the user to move the display automatically to the slice in which CAD identified a suspicious region. This slice, or depth, can be determined by taking the maximum of the likelihood image, or the center of the segmentation. This function can be activated by clicking on the marked location with a mouse pointer, such as pointer 550. Optionally, the display can automatically synchronize the displayed slices, to the same depth in all displayed views” at paragraph 0072, line 1; “In the case of FIG. 5, the views of column 522 (lateral coronal views) and column 520 (medial coronal views) are synchronized for each depth. The top row, images 510 show slices at the skin surface (both having a depth=0). Images 512 are slices both having a depth of the solid marked lesions 540 and 542. Images 514 are deeper slices, both at the depth of the lesion of CAD mark 530” at paragraph 0072, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to synchronize the two moving sets of Buelow et al. and Oohashi et al. combination for display as taught by Karssemeijer et al. so that “radiologists can more efficiently make comparisons between views, which is usually done at the same depth” (Karssemeijer et al. at paragraph 0072, line 9).


Response to Arguments

Summary of Remarks (@ response pages labeled 12-13): “Rather, the “518 application discloses a moving image display based on ultrasound images, not mammograms. Further, in the “518 application, when the position of region of interest is designated in each of the mammograms obtained by CC imaging or MLO imaging, the context for the region of interest is already known. Thus, there would be no reason for displaying a moving image that comprises a predetermined number of tomograms before and after the second tomogram corresponding to the position of the region of interest in the first tomogram, such that the suggested combination of the ‘143 and ‘518 applications would not be made by one of ordinary skill in the art.”

Examiner’s Response: While Applicant notes that the exemplary disclosure of Oohashi et al. is described in terms of ultrasound imaging, Oohashi et al. further notes in paragraphs 0087 and 0088 that the processing steps are applicable for MRI and CT, which are both modalities for mammography.  Furthermore, while knowing the relationship of the ROI in each image conveys a context, by providing the sequence of images for the ROI, this gives an enhanced context of the ROI in terms of the imaging volume.  Displaying the ROI in single views is useful, but displaying the ROI in sequence from each direction provides a better understanding of the location within the patient volume.

Allowable Subject Matter

Claims1-7, 10 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  while Sugiyama et al. describes setting a ratio from one end to another end of the subject, i.e. skin edge to skin edge, in the MLO tomogram, Sugiyama et al. does not teach setting a ratio from one end to another end of the subject in the CC tomogram.  As such, claims 1, 10 and 11 are non-obvious.  Furthermore, Sugiyama et al. does not teach or disclose that the position of the region of interest is determined by calculating a ratio of (1) a ratio of the slice number to the total number, and (2) a remaining value as required by claim 4.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662